DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.  	Claims 1-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance: 
  	“A digital image sensor system comprising:  
  	2a complimentary metal-oxide semiconductor image sensor (CIS) having a 3plurality of pixels arranged in an array of pixel rows and pixel columns;  
  	4a global randomizer configured to output a swap control signal that pseudo- 5randomly toggles among a plurality of swap states over a plurality of row scan times of a row 6scan routine of a CMOS image sensor (CIS); and  
  	7a plurality of column-parallel analog-to-digital converters (ADCs), each column- 8parallel ADC comprising a respective programmable gain amplifier (PGA) of a plurality of 9PGAs, each column-parallel ADC coupled with a respective pixel column of the CIS, such that, 10in each row scan time, a respective pixel row of the CIS is shifted in parallel to the column-11parallel ADCs, each respective PGA having:  
  	12a pixel signal input configured to receive a respective pixel signal 13corresponding to the respective pixel column of the PGA and the respective pixel row of 14the row scan time;  
  	15a first capacitor network and a second capacitor network; and  
  	16an operational amplifier coupled with the global randomizer, and  
  	17configured to:  
  	18generate, for each row scan time, a respective PGA output signal 19responsive to applying gain to the respective pixel signal for the row scan time according 20to the swap state indicated by the swap control signal for the row scan time, a magnitude 21of the gain being a function of a ratio of input capacitance of an input capacitor network 22to feedback capacitance of a feedback capacitor network, 
  	23such that, responsive to the swap control signal indicating a first swap 24state, the operational amplifier is configured to couple with the first capacitor network as 25the input capacitor network and to couple with the second capacitor network as the 26feedback capacitor network, and  
  	27such that, responsive to the swap control signal indicating a second swap 28state, the operational amplifier is configured to couple with the first capacitor network as 29the feedback capacitor network and to couple with the second capacitor network as the 30input capacitor network.”

a global randomizer configured to output a swap control signal that pseudo- randomly toggles among a plurality of swap states over a plurality of row scan times of a row scan routine of a CMOS image sensor (CIS) and a plurality of column-parallel analog-to-digital converters (ADCs), each column-parallel ADC comprising a respective programmable gain amplifier (PGA) of a plurality of PGAs, each column-parallel ADC coupled with a respective pixel column of the CIS, such that, in each row scan time, a respective pixel row of the CIS is shifted in parallel to the column-parallel ADCs, each respective PGA having a pixel signal input configured to receive a respective pixel signal corresponding to the respective pixel column of the PGA and the respective pixel row of the row scan time, a first capacitor network and a second capacitor network, and an operational amplifier coupled with the global randomizer, and configured to generate, for each row scan time, a respective PGA output signal responsive to applying gain to the respective pixel signal for the row scan time according to the swap state indicated by the swap control signal for the row scan time, a magnitude of the gain being a function of a ratio of input capacitance of an input capacitor network to feedback capacitance of a feedback capacitor network, such that, responsive to the swap control signal indicating a first swap state, the operational amplifier is configured to couple with the first capacitor network as the input capacitor network and to couple with the second capacitor network as the feedback capacitor network, and such that, responsive to the swap control signal indicating a second swap state, the operational amplifier is configured to couple with the first capacitor network as the feedback capacitor network and to couple with the second capacitor network as the input capacitor network.  	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697